 



Exhibit 10 (d10)
TWELFTH AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE STOCK OWNERSHIP PLAN
     The Capitol Bancorp Ltd. Employee Stock Ownership Plan is hereby amended as
follows, effective as stated herein:
     1. Article VI of the Plan is amended effective for involuntary cashout
distributions made after March 27, 2005 by the addition of the following
paragraph at the end thereof.
Involuntary Cashout Distributions. The provisions of this paragraph shall apply
notwithstanding any provisions of the Plan to the contrary. In the event of an
involuntary cashout distribution greater than $1,000 in accordance with the
provisions of Article VI, if the Participant does not elect to have such
distribution paid directly to an eligible retirement plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with Article VI, then the Plan Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator. The foregoing direct rollover requirement shall apply
with respect to the entire amount of an involuntary cashout distribution. Thus,
the portion of the distribution attributable to a rollover contribution
(including earnings allocable thereto) within the meaning of Code
Sections 402(c), 403(a)(4), 403(b)(7), 408(d)(3)(A)(ii) and 457(e)(16) shall be
considered when determining whether an involuntary cashout distribution is
subject to the direct rollover requirement, regardless of whether such amount is
otherwise excludible for purposes of determining the value of a Participant’s
nonforfeitable account balance under the Plan’s involuntary cashout provisions.
     2. The last two lines of the first paragraph of Section 6.4(b) shall be
replaced with the following effective January 1, 2005:
merger of Capitol Bancorp Ltd. with or into any other entity (except where
Capitol Bancorp Ltd. is the surviving entity, irrespective of the foregoing
vesting schedule.

                  CAPITOL BANCORP LTD.    
 
           
Dated: August 4, 2005
  By:   /s/ Cristin Reid English
 
Cristin Reid English    
 
      Chief Operating Officer    

